PUDLOWSKI, Judge.
On June 11, 1990, Charles A. Brown, appellant, filed his pro se brief with this court. Rule 84.04 Missouri Supreme Court Rules set forth specific requirements for the contents of an appellate brief and these requirements have been held to be mandatory. Roden v. Tofle, 779 S.W.2d 290 (Mo.App.1989), In Re marriage of Sowers, 733 S.W.2d 19 (Mo.App.1987). Mr. Brown’s brief fails to comply with the requirements *802of Rule 84.04 Missouri Supreme Court Rule.
Appeal dismissed..
KAROHL and GRIMM, JJ., concur.